OPINION — AG — ** PRIVATE SCHOOLS — LICENSE ** (1) WHETHER OR NOT AN ENTITY OFFERING SEMINARS IN OKLAHOMA COMES WITHIN THE MEANING OF THE TERM "SCHOOL" AND IS THEREBY SUBJECT TO LICENSURE, IS A QUESTION OF FACT WHICH MUST BE DETERMINED ON A CASE BY CASE BASIS. (2) WHILE THE LENGTH OF A SEMINAR PROGRAM MAY BE FACTOR FOR CONSIDERATION, SUCH A FACTOR WOULD NOT BE OUTCOME-DETERMINATIVE REGARDING THE NECESSITY FOR LICENSURE OF THE ENTITY OFFERING THE SEMINAR. (3) WHILE FIXED BASE LOCATION AND COURSES TAUGHT AT DIFFERENT LOCATIONS MAY BE FACTORS FOR CONSIDERATION, THEY ARE NOT OUTCOME-DETERMINATIVE AS TO THE NECESSITY FOR LICENSURE OF THE ENTITY OFFERING THE SEMINAR. (EDUCATION PRIVATE SCHOOLS, LOCATION, SITE, JURISDICTION, SCHOOL, PROGRAM) CITE: 70 O.S. 21-102 [70-21-102] (TERRY V. EDGIN, OKL., 598 P.2d 228) (KAY HARLEY JACOBS) ** SEE OPINION NO. 91-535 (1990) ** SEE OPINION NO. 92-563 (1992) ** SEE OPINION NO. 93-559 (1994)